Citation Nr: 1538796	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-33 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2014).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to March 1982, and from November 1990 to June 1991, with additional service in the United States Army National Guard.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Good or sufficient cause having been shown, the appellant's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

This case was previously before the Board in November 2014, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran died on September [redacted], 2009.  

2.  According to the Certificate of Death, the cause of the Veteran's death was metastatic pancreatic cancer.  

3.  At the time of death, service connection was not in effect for any disability.  

4.  The Veteran did not die as a result of a service-connected disability, nor did a service-connected disability or disabilities cause or contribute substantially or materially to his death.  

5.  The Veteran was not continuously rated totally disabled due to service-connected disability for at least 10 years preceding his death; nor was a total rating continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case but for clear and unmistakable error in a prior decision.

6.  The appellant's claim does not involve an issue of such medical complexity or controversy as to require the opinion of an independent medical expert.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2014); 38 C.F.R. § 3.312 (2015).  

2.  The criteria for entitlement to Dependency and Indemnity Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A (West 2014); 38 C.F.R. § 3.22 (2015).

3.  The criteria for obtaining the opinion of an independent medical expert have not been met.  38 U.S.C.A. §§ 5103, 5103A, 7109 (West 2014); 38 C.F.R. § 20.901(d) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the appellant was provided the appropriate application form, or the completeness of her application.  VA notified the appellant in November 2009 and April 2010 of the information and evidence needed to substantiate and complete her claims, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate her claims.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that an independent medical opinion is in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes the appellant's multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in June 2014, as well as service medical facility records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection for the Cause of the Veteran's Death

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  In pertinent part, it is contended that the Veteran received treatment for what was ultimately determined to be pancreatic cancer shortly following his discharge from his second period of active military service, thereby warranting an award of service connection on a presumptive basis..  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor (i.e., cancer) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  There are primary causes of death which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have had a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ, and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2014).  

In the case at hand, a review of the record discloses that the Veteran died on September [redacted], 2009.  According to the Certificate of Death, the cause of the Veteran's death was metastatic pancreatic cancer.  At the time of the Veteran's death, service connection was not in effect for any disability.  

Service treatment records, it should be noted, are unavailable.  In fact, the earliest clinical indication of the Veteran's fatal pancreatic cancer is revealed by private medical records dated in June 2009, approximately 18 years following his final discharge from service, at which time there was noted the presence of pancreatic cancer which had metastasized to the Veteran's liver.  Significantly, at the time of the discovery of the Veteran's fatal cancer, there was no indication that the malignancy in question had its origin during, or was in any way the result of, the Veteran's period or periods of active military service.

The appellant (the widow of the Veteran) argues that symptomatology experienced by the Veteran shortly following discharge from his second period of active service did, in fact, constitute the beginnings of his fatal pancreatic cancer.  While it is true that, in the early 1990's, the Veteran received treatment for various disabilities, including gastrointestinal problems and peptic ulcer disease, there is no indication that, during that time period, the Veteran experienced anything remotely resembling the beginnings of pancreatic cancer.  In fact, as late as October 2003, a VA abdominal sonogram showed a normal homogeneous echotexture for the Veteran's liver, with no dilatation of the biliary system, and a normal pancreas.  Significantly, not until 2009, many years following the Veteran's discharge from service, was there any indication that the Veteran suffered from the pancreatic cancer which ultimately led to his death.  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's fatal pancreatic cancer, first persuasively documented many years following service discharge, with any incident or incidents of his periods of active military service.  Under the circumstances, the appellant's claim for service connection for the cause of the Veteran's death must be denied.  

Dependency and Indemnity Compensation Benefits Pursuant to the Provisions of 38 U.S.C.A. § 1318

Turning to the issue of Dependency and Indemnity Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2014), the Board notes that VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death were service connected, even though the Veteran died of nonservice-connected causes, where the Veteran's death was not the result of his or her own willful misconduct; and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  The total rating may either be schedular or based on unemployability.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).  

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met but for clear and unmistakable error in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision which were not previously considered by VA provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of Dependency and Indemnity Compensation benefits have clearly not been met.  First, the Veteran plainly did not meet the durational requirements for a total disability rating under 38 U.S.C.A. § 1318 (West 2014).  In that regard, the Veteran was finally discharged from service in June 1991, and died on September [redacted], 2009.  At the time of death, the Veteran had no service-connected disabilities.  Accordingly, he could not have been rated totally disabled for a period of at least 10 years immediately preceding death.  Nor was he rated totally disabling continually since his release from active duty and for a period of not less than five years immediately preceding death.  In addition, the Veteran was not a prisoner of war.  

The next issue is whether either of the aforementioned would have been met but for clear and unmistakable error in a decision on a claim filed during the Veteran's lifetime.  Significantly, previous determinations which are final and binding are to be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior determination will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105 (2015).  

In order for a claimant to successfully establish a valid claim of clear and unmistakable error in a final decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error which, if true, would be clearly and unmistakably erroneous on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  See Luallen v. Brown, 8 Vet. App. 92, 94 (1995); see also Fugo v. Brown, 6 Vet. App. 40 (1993).  In this case, the appellant has not specifically alleged clear and unmistakable error.  Moreover, there is no prior final decision on any claim filed during the Veteran's lifetime.  Under the circumstances, it is clear that the statutory requirements for Dependency and Indemnity Compensation pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2014) have not been met, and that the appellant's claim for such benefits must be denied.

In evaluating the appellant's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the appellant has alleged that the Veteran's fatal pancreatic cancer had its origin either during or in close proximity to his second period of active military service.  However, there currently exists no persuasive evidence that the Veteran's fatal cancer had its origin during, or was in any way the result of, his period or periods of active military service.  Significantly, and as noted above, the Veteran's fatal pancreatic cancer was first noted no earlier than June 2009, many years following his final discharge from service.  

The Board acknowledges the appellant's statements regarding the alleged relationship between the Veteran's pancreatic cancer and his period or periods of active service.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's cancer to his second period of active military service.  Those statements, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the appellant, as a lay person, is not competent to create the requisite causal nexus in this case.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the appellant possesses.  See Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  

Finally, the Board acknowledges that, in recent correspondence, the appellant's accredited representative requested that the opinion of an independent medical expert be obtained prior to a final adjudication of the appellant's claim.  However, following a review of the entire evidence of record, the Board is of the opinion that the appellant's case does not present a question of such medical complexity or controversy as to require such an opinion.  38 U.S.C.A. § 7109 (West 2014); 38 C.F.R. § 20.901(d) (2015).  

In reaching this determination, the Board is cognizant of the fact that, in a case such as this, where the Veteran's service treatment records are unavailable through no fault of his own, VA has a heightened obligation to assist the appellant in the development of her claims.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  However, in the case at hand, it is clear that all necessary and appropriate action has been taken to assist the appellant in the pursuit of her current claims.  In that regard, multiple attempts were undertaken to obtain the Veteran's service treatment records, all to no avail.  Moreover, the appellant was given the opportunity to submit supporting evidence, and did, in fact, avail herself of that opportunity.  

The Board has taken into consideration the appellant's arguments regarding the merits of her claims.  Based on the aforementioned, however, the Board is compelled to conclude that there exists no competent, probative, or persuasive evidence that a service-connected disability caused or contributed substantially or materially to the Veteran's death from pancreatic cancer.  Under the circumstances, the appellant's claims must be denied.

ORDER

Service connection for the cause of the Veteran's death is denied.  

Dependency and Indemnity Compensation Benefits pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2014) are denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


